Citation Nr: 1225855	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.


REPRESENTATION

Veteran represented by:	The Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, B.Q. & L.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, the Veteran testified that his service-connected disabilities (particularly his knees) have worsened since his most recent VA examination, held in December 2010.  See February 2012 BVA Hearing Transcript, page 12.  Additionally, the Board finds the December 2010 VA examination to be too old to adequately determine the severity of his disabilities.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination.

Finally, the Veteran indicated that he received treatment as recently as February 2012.  See February 2012 BVA Hearing Transcript, page 11.  However, the most recent VA treatment record in the claims file is from December 2008.  All updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records, particularly VA records from December 2008 to present.

2.  Thereafter, the RO should schedule the Veteran for a special VA aid and attendance/housebound examination.  

The claims files should be made available to the examiner for review in connection with the examination, and the examiner should state that the Veteran's claims file has been reviewed in association with the report.  

All indicated special studies and tests should be accomplished. 

The examiner is specifically asked to report and discuss the impact of the service-connected disabilities (posttraumatic stress disorder, residuals of bilateral knee lateral instability and subluxation, degenerative joint disease of the bilateral knees and facial scars) on the Veteran's ability to care for hygiene, dressing himself, feeding himself, attending to the wants of nature, protecting himself from the hazards or dangers incident to his daily environment, and indicate the extent to which the Veteran is "bedridden." 

The examiner is asked to provide an opinion responding to the following questions: 

(a) Is the Veteran "bedridden" such that he has to remain in bed due to his service-connected disabilities? 

(b) Does the Veteran require the regular aid and attendance of another due to his service-connected disabilities?  Indicate whether the Veteran requires any skilled care, and describe whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, feeding himself, or to protect him from the hazards of his daily environment.  

(c) Is the Veteran substantially confined due to service-connected disabilities to his dwelling and the immediate premises, and if so, is it reasonably certain that this is permanent?

In making these determinations, please only assess the impact of his service-connected disabilities of posttraumatic stress disorder, residuals of bilateral knee lateral instability and subluxation, degenerative joint disease of the bilateral knees and facial scars.

If the examiner is unable to provide the requested opinions, the examination report should so state.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

